' internal_revenue_service p o box cincinnati oh number release date date date legend x the foundation z local area x scholarship amount dear department of the treasury employer_identification_number contact person - id number contact telephone number eo uil we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program to award scholarships to college-bound high school seniors residing in z the purpose of the scholarship is to assist students who show a financial need have good academic standing and are involved in the community the college may be a year college year college or vocational school approximately scholarships in the amount of x will be awarded to the local public and private high schools each year the applicant must finish high school within the year they apply for the scholarship the program will be publicized through the local newspaper school newspapers school websites and senior guidance counselors it will be open to all high school seniors who meet the following eligibility requirements e e high school senior who must finish high school within the year they apply for the scholarship demonstrate a financial need based on parent guardian last tax_return academic standing with a minimum of cumulative gpa on a scale ora minimum act score active member in school organizations the community or church relatives of members of the selection committee or of its officers directors or substantial contributors are not eligible for scholarship awards interested students will submit an application along with a letter of recommendation from a teacher at the student’s high school and a letter of recommendation by the sponsor of the organization in which the student is active in the student will also include a brief summary words or less of the organizations in which he she is involved with and the impact it has on their life the application and letters of recommendation will be submitted to the high school’s guidance counselor the counselor will submit to the director of x the qualified applicant’s application letters of recommendations act score and transcripts the executive director of x will review all applicants to determine the applicant’s qualifications the selection committee for the awards will be made up of the current board members of x the director and other board members if possible will conduct an interview with each potential applicant the scholarship will be awarded to the student who shows the greatest financial need gpa of with a minimum of of act and shows the greatest involvement with school activities church or community once the determination of the recipients has been made a letter will be sent by x to the recipient confirming that they won the scholarship the recipient will be asked to sign a form stating that they will accept the award and specify the name and address of the college university or technical school in which they are enrolled the student must be enrolled as a full-time beginning freshman no later than the fall semester following high school graduation unless a circumstance beyond the student’s control such as serious illness or injury prevents enrolling at that time in such case recipient must enter college by the spring semester of the following year or the scholarship will go to the first alternate scholarships will be paid directly to the college of the student’s choice and will be applied to tuition housing books etc the amount awarded will be paid once the student has officially been accepted to that college and has actually enrolled in the first semester’s classes if the recipient violates the criteria of the scholarship awarded it will not be awarded to that student but rather to the next alternate x will maintain case histories showing recipients of the scholarships including names addresses purposes of the award amount of each scholarship manner of selection and relationship if any to officers trustees or donors of funds sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that _ the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
